KRAYITCH, Circuit Judge,
dissenting:
This case implicates two competing First Amendment values: first, the interests of voters and would-be candidates in participating in electoral processes; second, the interests of a political party in advancing the shared political beliefs of its members. Because, in my view, the exclusion of appellant David Duke from the Georgia Republican Presidential Preference Primary ballot substantially burdens the former interests without significantly protecting the latter, I believe that Duke and the appellant voters have demonstrated a likelihood of success on the merits of their claim and have satisfied the other three prerequisites to the issuance of a preliminary injunction. Therefore, I would hold that the district court abused its discretion in denying plaintiffs’ request for injunctive relief.

I. Mootness

For the reasons stated in its opinion, I agree with the majority that this case is not moot.

II. State Action

The majority assumes without deciding that Duke’s exclusion from the Georgia Republican presidential primary ballot amounted to state action; I affirmatively believe that such state action exists here. Georgia law establishes the mechanism by which primary ballot access is determined. *1534Bullock v. Carter, 405 U.S. 134, 140-41, 92 S.Ct. 849, 854, 31 L.Ed.2d 92 (1972). The Candidate Selection Committee that excluded Duke from the primary ballot is a creature of state law, and two-thirds of the members of that Committee — designated specifically in the Georgia statute — are elected officials of the State. See Majority Op., n. 2. Pursuant to state law, the Georgia Secretary of State submits to the Committee an initial list of presidential candidates “who are generally advocated or recognized in news media throughout the United States as aspirants for that office ...”, O.C.G.A. § 21-2-193, thereby exercising a direct and substantive role in the candidate selection process itself. Finally, the state regulates primary procedures and funds the elections. Given the direct role played by the state in determining access to the primary ballot, “the State ... collaborates in the conduct of the primary, and puts its power behind the rules of the party. It adopts the primary as part of the public election machinery.” Gray v. Sanders, 372 U.S. 368, 374-75, 83 S.Ct. 801, 805, 9 L.Ed.2d 821 (1963) (quoting Chapman v. King, 154 F.2d 460, 464 (5th Cir.1946)). See also Smith v. Allwright, 321 U.S. 649, 663-64, 64 S.Ct. 757, 764-65, 88 L.Ed. 987 (1944). Under the standards announced in Gray and Allwright, the Republican Party’s exclusion of Duke from the Republican presidential primary ballot constitutes state action.1

III. Level of Constitutional Scrutiny

Because the exclusion of Duke from the Republican presidential primary was state action, we must next determine the proper level of scrutiny to apply.2 The majority assumes arguendo that the strict scrutiny standard applies to this case. I firmly believe that this is the appropriate level of scrutiny.
As the majority observes, the Supreme Court recently has reasserted that a court assessing the constitutionality of a state’s ballot access restriction must “first examine whether [the restriction] burdens rights protected by the First and Fourteenth Amendments.” Eu v. San Francisco City Democratic Cent. Com., 489 U.S. 214, 222, 109 S.Ct. 1013, 1019, 103 L.Ed.2d 271 (1989) (citations omitted). If the action burdens such rights, “it can survive constitutional scrutiny only if the state shows that it advances a compelling state interest and is narrowly tailored to serve that interest.” Id. at 222, 109 S.Ct. at 1019-1020 (citations omitted). See also Norman v. Reed, — U.S. —, —, 112 S.Ct. 698, 705, 116 L.Ed.2d 711 (1991). Notwithstanding the Supreme Court’s occasional deviations from this standard, see, e.g., Anderson v. Celebrezze, 460 U.S. 780, 789-90, 103 S.Ct. 1564, 1570, 75 L.Ed.2d 547 (1983), it remains the traditional method by which alleged state deprivations of First Amendment rights are reviewed. Storer v. Brown, 415 U.S. 724, 759-762, 94 S.Ct. 1274, 1294, 39 L.Ed.2d 714 (1974) (Brennan, *1535J., dissenting).3

IV. Application of the Strict Scrutiny Standard

A. Appellants’ Rights
In applying strict scrutiny to the instant case, the threshold question is whether the appellees’ exclusion of Duke from the Georgia Republican presidential primary ballot burdens rights of the appellants protected by the First and Fourteenth Amendments. The majority identifies two particular rights that appellants allege were burdened by the state’s action: the right of Duke to associate with the Republican Party, and the right of the voters to vote for Duke in the Republican primary. I agree with the majority that Duke does not have a right to associate with those who do not wish to associate with him. I disagree, however, with the majority’s analysis of the other rights asserted by the appellants.
The majority errs on two levels. First, it mischaraeterizes the rights appellants allege were infringed by the state’s action, understating the scope of the right to vote and ignoring other related First Amendment rights directly implicated in the case. Second, it overlooks the significant burdens placed by the state on the exercise of these rights.

i. The Right To Vote and Associated Rights

The majority maintains that “the specific right alleged to be infringed in this case is not the right to vote but the right to vote for a particular candidate as a Republican in the presidential primary,” and that such a right is at best “attenuated.” Although the “absolute right to vote” is not implicated in this case, the state’s action implicates a series of equally fundamental First Amendment rights, raising questions of both free speech and equal protection.
The right to vote embraces not only a voter’s access to the ballot, but also his access to alternative viewpoints and positions presented on that ballot.4 As the Supreme Court noted in Lubin v. Panish, 415 U.S. 709, 94 S.Ct. 1315, 39 L.Ed.2d 702 (1974), “the right to vote is ‘heavily burdened’ if that vote may be cast only for one of two candidates in a primary election at a time when other candidates are clamoring for a place on the ballot. It is to be expected that a voter hopes to find on the ballot a candidate who comes near to reflecting his policy preferences on contemporary issues.” 415 U.S. at 716, 94 S.Ct. at 1320. See also Williams v. Rhodes, 393 U.S. 23, 31, 89 S.Ct. 5, 11, 21 L.Ed.2d 24 (1968); Anderson v. Celebrezze, 460 U.S. at 793-94, 103 S.Ct. at 1572-73.
The First Amendment rights of a candidate and his or her supporters to associate for the advancement of their shared beliefs are also affected by the state’s restriction of access to a primary ballot:
[T]he voters can assert their preferences only through candidates or parties or both and it is this broad interest that must be weighed in the balance. The right of a party or an individual to a place on the ballot is entitled to protection and is intertwined with the right of voters.
Lubin v. Panish, 415 U.S. at 716, 94 S.Ct. at 1320. See also Bullock v. Carter, 405 U.S. at 143, 92 S.Ct. at 855-56; Bellotti v. Connolly, 460 U.S. at 1062, 103 S.Ct. at 1513 (Stevens, J., dissenting).
Further, a candidate’s individual right to seek party nomination or political office is implicated by the action of the state in this case. Although the Supreme Court *1536has declined to recognize the right to candidacy as fundamental, see Clements v. Fashing, 457 U.S. 957, 102 S.Ct. 2836, 73 L.Ed.2d 508 (1982), the Court emphasized that state action affecting candidate ballot access rights deserves heightened scrutiny where the restriction “unfairly or unnecessarily burdens ‘the availability of political opportunity.' ” Clements, 457 U.S. at 964, 102 S.Ct. at 2844 (quoting Lubin v. Punish, 415 U.S. at 716, 94 S.Ct. at 1320).
Where, as here, the state determines availability of political opportunity on the basis of ideology, such heightened scrutiny is appropriate. The state action in this case not only affects First Amendment freedoms but also the right to equal protection of those freedoms. See Police Department of the City of Chicago v. Mosley, 408 U.S. 92, 96-98, 92 S.Ct. 2286, 2290-2291, 33 L.Ed.2d 212 (1972). “[Qualification requirements that implicitly exclude controverted political positions are ... the most suspect.” L. Tribe, American Constitutional Law, § 13-19 at 1100 n. 13. Similarly, the exclusion of Duke from access to the primary ballot on the explicit basis of his political philosophy and that of his adherents implicates the most cherished constitutional freedoms. See Bullock v. Carter, 405 U.S. at 143-144, 92 S.Ct. at 856 (holding that primary ballot access restrictions possessing a “patently exclusionary character” must be “closely scrutinized”).

ii. Burden on Appellants’ Rights

Given the fundamental First Amendment rights affected by the state’s action in this case, the next question is whether these rights are significantly burdened by the challenged state action. The majority holds that no such burden exists. I disagree.
The majority’s analysis rests on the belief that because the appellant voters may support Duke as a third-party or write-in candidate in the primary election, or as a third-party, independent or write-in candidate in the November general election, they have alternate channels through which to exercise their First Amendment rights, and consequently are only incidentally burdened by the state’s exclusion of Duke from the Republican primary ballot. This belief is erroneous in view of the restrictions placed on access to the primary system by Georgia law and controlling Supreme Court precedent.
Georgia law provides as follows:
[A]s provided in this article, a presidential preference primary shall be held ... for each political party or body which has cast for its candidates for President and Vice President in the last presidential election more than 20 percent of the total vote cast for President and Vice President in the state....
O.G.C.A. § 21-2-191. In view of the realities of our two-party system, the state restricts participation in the primary system to those individuals who qualify for the Republican and Democratic primaries.
Admittedly, Duke could run as a write-in candidate for the Republican nomination. The Supreme Court, however, has recognized that the opportunity to run as a write-in candidate “is not an adequate substitute for having one’s name printed on the ballot.” Anderson v. Celebrezze, 460 U.S. at 799 n.26, 103 S.Ct. at 1575 n.26; accord, Lubin v. Panish, 415 U.S. at 719 n.5, 94 S.Ct. at 1321 n.5 (“[A candidate] relegated to the write-in position would be forced to rest his chances solely upon those voters who would remember his name and take the affirmative step of writing it on the ballot.”).
Thus, in light of the foregoing state law restrictions on primary participation, Duke’s access to the primary process is effectively foreclosed by the state’s exclusion of his name from the Republican ballot.5 It is therefore indisputable that the appellants’ rights to free political association and equal political opportunity have *1537been burdened significantly by the state’s action.
B. Compelling State Interest
Appellants have shown that the exclusion of Duke from the Republican presidential primary ballot substantially burdens rights protected by the First and Fourteenth Amendments. The next question is whether the appellants have shown that the ap-pellees failed to sustain their burden of demonstrating a compelling state interest that justifies the exclusion.
The majority maintains that the state has a compelling interest in protecting the institutional autonomy and First Amendment associational rights of members of the Republican Party, citing in support of this proposition a line of Supreme Court cases emphasizing the associational rights of political parties.
The majority’s opinion begs the question of whether the preservation of the First Amendment rights of the Republican Party in particular is a compelling state interest. I am not convinced that it is. See Eu, 489 U.S. at 228, 109 S.Ct. at 1023 (“preserving party unity is not a compelling state interest”). Nevertheless, I will assume arguen-do that the state does indeed advance a compelling state interest in support of its challenged action.6
C. Action Narrowly Tailored To Serve the Governmental Interest
Having found a compelling state interest in support of the state’s action, the majority ends its inquiry, concluding that the exclusion of Duke from the Republican presidential preference primary ballot was constitutional. As discussed supra, however, the mere identification of a state interest is insufficient to validate state action that burdens constitutional rights. Rather, the defendant must also show that the state action was narrowly tailored to serve the alleged governmental interest. Eu, supra.7 Answering this question requires a precise inquiry into whether allowing participation in a party primary infringes the associational interests advanced by the ap-pellees.
The majority holds that Duke’s inclusion on the Georgia Republican presidential primary ballot infringes on the Republican Party’s First Amendment right to determine its membership and the right to choose its standard bearer. I do not believe that Duke’s inclusion on the ballot constitutes any such infringement on the Party’s rights, given that the Republican Party is free to disavow Duke, to campaign aggressively against him and to urge the Party membership to reject his candidacy at the polls. See Bellotti v. Connolly, 460 U.S. at 1063, 103 S.Ct. at 1513 (Stevens, J., dissenting) (“[i]f ... candidates have only minimal support from the enrolled party members who vote in the primary, they will simply be ignored.”).
Democratic Party of United States v. Wisconsin, 450 U.S. 107, 101 S.Ct. 1010, 67 L.Ed.2d 82 (1981), the facts of which are presented in the majority’s opinion at 1532, does not support the majority’s position. By tying the votes of its delegation to the Democratic National Convention to the re-*1538suits of its open primary, “Wisconsin required convention delegates to cast their votes for candidates who might have drawn their support from nonparty members.” Bellotti v. Connolly, 460 U.S. at 1062-63, 103 S.Ct. at 1513 (Stevens, J., dissenting) (emphasis in original). The participation of non-Democratic voters in the Wisconsin primary bound the Democratic Party to honor those voters’ ideological preferences: “[t]he results of the party’s decisionmaking processes might ... have been distorted” by this forced association. Id. The inclusion of Duke on the Republican primary ballot, conversely, does not distort the Party’s decisionmaking processes because no one is required to vote for him. Because the Party is in no way bound to honor Duke’s ideological preferences by virtue of his appearance on the ballot, no association between Duke and the Party occurs in the absence of support for Duke from Party members. Id.8
Implicit in the appellees’ argument and the majority’s opinion is the notion that the mere addition of Duke’s name to the Republican primary ballot amounts to a forced association with Duke or a designation of a Republican Party standard bearer. This analysis, however, is inconsistent with the Supreme Court’s decision in Eu. There, the Court addressed the constitutionality of a California law that forbade the official governing bodies of political parties to endorse or campaign for particular candidates in primary elections. The Court held the statute unconstitutional, stating that the state law infringed on a party’s right “to select ‘a standard bearer who best represents the party’s ideologies and preferences.’ ” Eu, 489 U.S. at 224, 109 S.Ct. at 1021 (quoting Ripon Society, Inc. v. National Republican Party, 525 F.2d 567, 601 (D.C.Cir.) (Tamm, J., concurring in result), cert. denied, 424 U.S. 933, 96 S.Ct. 1147, 47 L.Ed.2d 341 (1976)).
The Court’s decision in Eu is instructive because it identifies party campaigning as the means by which a party asserts its First Amendment associational right to select its standard bearer. The Court identified the primary election as the “crucial juncture at which the appeal to common principles may be translated into concerted action, and hence to political power in the community.” Eu, 489 U.S. at 224, 109 S.Ct. at 1021 (quoting Tashjian v. Republican Party, 479 U.S. 208, 216, 107 S.Ct. 544, 550, 93 L.Ed.2d 514 (1986)). The Court thus recognized by implication that candidates deemed by the Party leadership to be inappropriate standard bearers should be permitted to participate, even if unsuccessfully, in the primary process itself. The Court’s decision in Eu strongly suggests that the associational interests asserted by the Republican Party in this case can be fully preserved by allowing the Party to campaign against Duke in the primary election, and that the Party has a weak associational interest in preventing Duke’s inclusion on the Republican ballot.
This conclusion finds support not only in principles of constitutional law, but also in the very nature of the primary system. In Eu, the Court emphasized that “[a] primary is not hostile to intraparty feuds; rather, it is an ideal forum in which to resolve them.” 489 U.S. at 227, 109 S.Ct. at 1022. See also Storer v. Brown, 415 U.S. at 735, 94 S.Ct. at 1281. This court’s predecessor has recognized that factionalism between contenders for political primacy should be resolved through the electoral process without undue hindrance by the state. Riddell v. National Democratic Party, 508 F.2d 770, 776, 778 (5th Cir.1975).9 The primary system serves as a *1539procedural vehicle to ensure such resolution. Were we to view a political party’s associational rights as permitting the party’s exclusion of candidates from a primary ballot, the very purpose of a primary would disappear. See Bellotti v. Connolly, 460 U.S. at 1061, 103 S.Ct. at 1512 (Stevens, J., dissenting), quoting Appellant Bellotti’s Juris. Statement, pp. 14-15.10
The appellees contend that this case does not involve an intra-party feud because Duke is not a Republican. Duke, however, has stated that he is a Republican. Accepting the appellees’ argument would permit the Party leadership to monopolize power within the Party simply by declaring that any dissident faction does not belong to the Party, regardless of the faction’s statements to the contrary. Our system leaves the responsibility of determining the course and nature of the Party to the electorate. Riddell, 508 F.2d at 776, 778.11
Accordingly, I do not believe that the appellees have shown that the state action in this case is narrowly tailored to serve the Republican Party’s associational interests because those interests can be fully preserved by allowing the Republican Party to campaign against Duke’s candidacy prior to the election.12 The Republican Party of Georgia and the state seek to exclude Duke from the primary ballot because they believe that the Party will suffer embarrassment and adverse publicity by virtue of his candidacy for the Republican nomination. No political body, however, has a constitutional right to freedom from embarrassment or adverse publicity.

V. Conclusion

For the foregoing reasons, I conclude that the appellants demonstrated a likelihood of success on the merits. I also believe that they established (1) irreparable injury in the absence of injunctive relief; (2) that the threatened injury to plaintiffs outweighed the harm caused by the injunction to the opposing party; and (3) that the grant of the injunction would not be adverse to the public interest. Cunningham v. Adams, 808 F.2d 815, 819 (11th Cir.1987). I therefore respectfully dissent from the majority’s affirmance of the district court’s denial of injunctive relief.

. Delgado v. Smith, 861 F.2d 1489 (11th Cir.1988), cert. denied, 492 U.S. 918, 109 S.Ct. 3242, 106 L.Ed.2d 589 (1989), does not compel a contrary result. In that case, this court concluded that the state’s involvement in the circulation of a voter-initiated petition to amend the Florida Constitution was not state action because "the state [did] not initiate the petition, [did] not draft the language of the petition, [did] not address the merits of the proposal and [did] not participate in any way in the circulation of the petition or in the collection of signatures.” Id. at 1497. In this case, the state not only directly supervises and funds the primary election process, it also determines the composition of the selection committee and conducts the initial screening of candidates to be included on the ballot, thereby playing a considerable substantive role in the designation of both candidate selectors and candidates. This action is qualitatively different from the ministerial action at issue in Delgado.


. At footnote 5 of its opinion, the majority states that "appellants have asserted no challenge to the statute itself.” Although the appellants have not alleged that the candidate selection process authorized by O.G.C.A. § 21-2-193 is unconstitutional on its face, implicit in the appellants' claims is the charge that the Georgia candidate selection law is unconstitutional as applied to Duke’s candidacy because state action under that statute deprived him and his supporters of their constitutional rights to equal political opportunity, political association and equal protection of the laws. Thus, the appellants' failure to challenge the facial validity of the Georgia candidate selection law has no relevance to our inquiry today, nor does that failure bar further inquiry on this issue.


. I also believe that the appellants are entitled to the relief they seek even if we were to apply the more lenient balancing test used in Anderson. See note 12, infra.


. That this case involves a primary election rather than a general election does not affect analysis of the rights asserted by appellants. The Supreme Court has acknowledged the existence of First Amendment speech and associational rights in the context of primary elections as well as general elections. See Bullock v. Carter, 405 U.S. at 142-143, 92 S.Ct. at 855-56; Kusper v. Pontikes, 414 U.S. 51, 56-57, 94 S.Ct. 303, 307-08, 38 L.Ed.2d 260 (1973). See also Bellotti v. Connolly, 460 U.S. 1057, 1062, 103 S.Ct. 1510, 1513, 75 L.Ed.2d 938 (1983) (Stevens, J., joined by Rehnquist and O’Connor, JJ., dissenting from dismissal of appeal for lack of jurisdiction).


. The fact that Duke may run as an independent or third-party candidate in the general election does not mitigate the burdens placed on his right to run in a primary election. See note 3, supra. The appellants' rights to participation in a presidential primary are distinct from and independent of their rights to participate in the general election, and the failure of the state to place burdens on the latter rights has no relevance to the state's action burdening the former.


. It is, however, important to recognize what interests the appellees do not assert in justification of their actions. The state does not suggest that Duke’s exclusion from the ballot was designed in any way to avoid voter confusion, American Party of Texas v. White, 415 U.S. 767, 94 S.Ct. 1296, 39 L.Ed.2d 744 (1974), or to otherwise protect the integrity of the electoral process. Rosario v. Rockefeller, 410 U.S. 752, 93 S.Ct. 1245, 36 L.Ed.2d 1 (1972). I agree that these justifications are in some contexts sufficiently compelling to justify ballot access restrictions. Here, however, appellees rest their exclusion of Duke from the primary ballot solely on the Republican Party’s right to associate with and disassociate from whomever it chooses, and contended at oral argument that the party could exclude a candidate without giving any reason whatsoever.


. By failing to conduct a “narrow tailoring” analysis as part of its strict scrutiny of the state’s action, the majority fails to recognize that "the state incorporation of the party’s decision ... subjects the party to standards that are ordinarily inapplicable to private organizations.” Tribe, American Constitutional Law, § 13-25 at 1127-28. The state’s involvement in a political party’s decisionmaking processes mandates strict scrutiny of those processes, even where the state professes an interest in preserving the associational rights of the party members.


. To the extent the Party argues that a Duke victory in the Georgia primary would reflect the ideological preferences of non-Republicans and therefore violate the Party's rights of association, the Party's selective exclusion of Duke from the ballot is not narrowly tailored to serve the Party’s interests, in light of the fact that the ideological preferences of non-Republicans would be reflected in any candidate’s victory. The State may enact some reasonable Party registration requirements to serve its associational interests; it may not deprive a particular candidate and his supporters of their constitutional rights under the pretext of preventing cross-over voting.


. The Eleventh Circuit, in the en banc decision Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981), adopted as precedent decisions *1539of the former Fifth Circuit rendered prior to October 1, 1981.


. The appellees’ contention at oral argument that the Republican Party could without explanation exclude all candidates from the Republican primary but President Bush underscores the irreconcilability of appellees' position and the primary system.


. It also should be noted that the Georgia primary system itself appears devoted to the ideal of inclusiveness. Under Georgia law, an individual registered to vote in the presidential primary need only declare his or her party preference upon entering the polling place. The contention that a party has a significant associational right in the primary process is belied by the inclusive nature of this process in general. Indeed, such inclusivity is the hallmark of our two-party system. See Democratic Party, 450 U.S. at 131, 101 S.Ct. at 1024 (Rehnquist, J., dissenting) (American political parties not "organized around the achievement of defined ideological goals’’); Rosario, 410 U.S. at 769, 93 S.Ct. at 1255 (Powell, J., dissenting) (major parties "characterized by a fluidity and overlap of philosophy and membership”).


.As noted supra, although we must use "strict scrutiny” analysis to measure the constitutionality of the state action in this case, appellants have demonstrated a likelihood of success on the merits even under the more lenient balancing test discussed in Anderson, 460 U.S. at 789-90, 103 S.Ct. at 1570. Appellees have not demonstrated that their First Amendment rights of association are significantly infringed by Duke’s appearance on the Republican ballot. Given the infringement on plaintiffs’ rights to equal political opportunity and political association resulting from the state’s action, the balance weighs in favor of allowing Duke access to the Republican primary ballot.